Title: To George Washington from Samuel Powel, 16 January 1786
From: Powel, Samuel
To: Washington, George

 

Dear Sir
Philadelphia January 16. 1786

It would have afforded me great Pleasure could I, at this Time, have answered your Queries as fully & satisfactorily as I wish to do; but tho’ it is not in my Power to do this now, yet, as the definitive Judgement of the Society respecting the Claims 2 & 3, is to be given on the first Tuesday in February, I shall, when that is pronounced, procure a Copy of the respective Essays & forward them to you. They are, from the Nature of the Subject, rather long, especially No. 2, which, from it’s being so essentially fundamental to all good Husbandry, requires to be treated in Detail.
For No. 3 no Claim has been offered—I hope, however, that the Præmium for an Essay on that Subject will be continued for the ensuing Year. At the next Meeting a new List of Præmiums will be offered, in which many of the Subjects of the present List will, doubtless, be continued. Should any Subject, interesting to Agriculture, occur to you⟨,⟩ the Society will be much obliged to you to communicate it.
The Result of actual Experiments, being so much preferable to the most specious & well supported theories, has induced the Society to turn its Thoughts towards the Establishment of an experimental Farm, & the sending to England for a Farmer thoroughly versed in the most approved Mode of english Farming, to execute the Plan. A Committee is appointed to examine into the State of the Society’s funds, & to report how far their Ability to execute this Scheme, extends. Should it be found practicable, the present Intention is to rent a worn out Farm, & by a Sett of actual Experiments, to endeavor to ascertain the best Methods of recovering, what is called a worn out Soil. Should an easy Method of doing this, & within the reach of every Farmer be found out, the Discovery will be usefull indeed.
Mrs Powel begs Leave to join me in Thanks to Mrs Washington & yourself for your obliging Compliments of the Season, which we most sincerely return. I am, with great Esteem, Dear Sir Your most obedt humble Servt

Samuel Powel

